In my opinion that part of the act purporting to delegate to the State Board of Control authority to "readjust" salaries fixed by legislative enactment is unconstitutional. Legislative power can not thus be delegated to a subordinate board or commission. Salaries fixed by legislative enactment should be reduced in accordance with the schedule set forth in section 1 of the act. In making such reductions the discretion of the State Board of Control is not involved. Aside from what has been said, I concur fully in the able opinion of Mr. Justice ROSSMAN.
BEAN, J., concurs. *Page 57